


Exhibit 10.18




CONSULTING AGREEMENT


THIS AGREEMENT is made as of this 7th day of January, 2013, between WISCONSIN
ENERGY CORPORATION, on behalf of itself and its subsidiaries (collectively, the
"Company"), and Frederick D. Kuester (the "Consultant").


The Consultant is voluntarily retiring from the employment of the Company as of
the close of business on January 4, 2013 (the "Final Retirement Date"). The
Consultant has significant experience in the utility industry and considerable
knowledge of the Company's generating system, including the construction of
major generating facilities. As a result, the Company wishes to obtain the
benefits of a consulting agreement ("Agreement") with the Consultant and the
Consultant is willing to enter into this Agreement and provide consulting
services in accordance with the terms below:


NOW, THEREFORE, in consideration of the terms set forth below, the parties agree
as follows:


1.
Consulting Services. After the Final Retirement Date, the Consultant agrees to
consult with the Company on major construction projects ("Services"). With
respect to such Services, the parties agree as follows:



(a)
The initial term of this Agreement shall commence on January 7, 2013, and shall
remain in effect for twelve (12) months thereafter, unless terminated by either
party pursuant to Paragraph 1(i), below. After the twelve month initial term,
this Agreement shall automatically renew on a month to month basis until it is
terminated by either party pursuant to Paragraph 1(i), below.



(b)
The Consultant will be solely responsible for determining the means, manner and
method by which he will perform the Services, the times at which those Services
will be performed and the sequence of performance of such Services.



(c)
The Company will pay the Consultant for the consulting services a monthly fee of
$9500.00 dollars for the Services ("Consulting Fee"). The fees specified in this
Paragraph 1(c) shall be the sole remuneration paid by the Company to Consultant
in exchange for the Services provided by Consultant under this Agreement.
Consultant will maintain records for all time spent on the Services. Payment for
the Services will be due at the end of each month, upon the Consultant's
production of an invoice for the Services. All invoices are to be directed to
the Company, to the attention of the Chairman, as follows: Mr. Gale E. Klappa,
Chairman, Wisconsin Energy Corporation, Suite P440, 231 West Michigan Street,
Milwaukee, Wisconsin 53203.



(d)
Consultant will present periodic oral progress reports to the Company on
request.



(e)
The Company will reimburse the Consultant reasonable travel expenses. Consultant
shall provide such equipment as shall be necessary to provide the Services.



(f)
The Consultant is free to perform services for any other person or business
during the term of this Agreement provided Consultant does not render services,
without the prior written approval of the Chairman of the Company, to any other
utility, and further provided that such other services do not preclude or
conflict with his performance of the Services.





--------------------------------------------------------------------------------






(g)
The Consultant acknowledges that he will not be an employee of the Company or
any of its affiliates during the term of this Agreement and that he will not be
treated as an employee for federal or state tax purposes, but as an independent
contractor. In acknowledging that Consultant is an independent contractor,
Consultant agrees that Consultant shall not be entitled to participate in any
insurance or other fringe benefits provided by the Company to its active
employees and that the Company shall not be required hereunder to withhold nor
shall the Company withhold any income, social security, unemployment or other
tax or similar payments from the amounts payable to Consultant under this
Agreement, it being agreed by Consultant that Consultant shall file all
necessary tax returns and pay all necessary taxes consistent with Consultant's
status as an independent contractor, and Consultant is liable for any applicable
taxes on the amounts earned by Consultant under this Agreement.



(h)
Services performed under this Agreement will be at the direction of Gale E.
Klappa, Chairman, President, and CEO of the Company. The parties agree that Gale
E. Klappa has the sole and absolute discretion to determine the scope of the
Services. Consultant will not be subject to the direct supervision of the
Company. Consultant shall perform all duties that may be required of and from
him pursuant to the terms of this Agreement to the reasonable satisfaction of
the Company.



(i)
Either the Company or the Consultant shall have the right at any time and for
any reason whatsoever, upon thirty (30) days written notice to the other, to
terminate the Agreement. In the event of termination of the Agreement, the
Consultant shall be paid for any outstanding Services performed and reasonable
travel expenses actually incurred prior to and including the date of
termination.



2.
Ownership of Documents. All plans, designs, drawings, specifications,
calculations, data, information and reports prepared, obtained, developed or
furnished to or for the Company in the performance of the Services shall become
the sole property of the Company and may not be released, disclosed or published
in whole or in part to others without the written permission of the Company.



3.
Confidentiality. In order that the Consultant may effectively provide
fulfillment of this Agreement to the Company, it may be necessary or desirable
for the Company to disclose confidential and proprietary information pertaining
to the Company's past, present and future activities. Consultant shall not
disclose Confidential Information of the Company to any third party. The
foregoing obligation shall not apply to any information that (i) is at the time
of disclosure, or thereafter becomes, part of the public domain through no
wrongful act or omission of the Consultant, (ii) is subsequently received from a
third party having no obligation of confidentiality to the Company, or (iii) is
required to be disclosed by lawful order of a court or regulatory body having
jurisdiction. For purposes of this Agreement, “Confidential Information” shall
mean any confidential or proprietary information of the Company. The
confidentiality provisions of this Agreement shall remain in full force and
effect after the termination of this Agreement.





--------------------------------------------------------------------------------






4.
Limited Liability. Consultant will not be liable to the Company for any acts or
omissions in the performance of the Services unless such acts or omissions
constitute or result from gross negligence or willful misconduct by the
Consultant. The Company will indemnify and hold Consultant harmless from any
obligations, losses, costs, claims, judgments, damages, and expenses (including
reasonable attorneys' fees) arising out of, resulting from, or in any way
connected with the Services, unless Consultant is found by a court of competent
jurisdiction to have been grossly negligent or to have engaged in willful
misconduct. The Company may, at its option and at its own expense, assume the
defense as to any such claim.



5.
Entire Agreement; Amendments. This Agreement contains the entire understanding
and agreement between the parties with respect to the matters covered and
supersedes all other

prior agreements and understandings (excepting solely the December 30, 2008
Amended and Restated Senior Officer Employment and Non-Compete Agreement
executed between Wisconsin Energy Corporation and Consultant (the "Employment
Agreement"), written or oral, between the parties with respect thereto. This
Agreement may not be amended except by a written instrument signed by the
parties. Nothing contained in this Agreement shall be construed to modify the
Employment Agreement or eliminate any obligations under the Employment
Agreement.


6.
Notices. Except as otherwise provided above, all communications concerning this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or five business days after having been mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company to the attention of Susan H. Martin, General Counsel,
Wisconsin Energy Corporation, 231 West Michigan Street, Milwaukee, Wisconsin
53203 (telephone 414-221-2712; fax 414-221-2185) and to the Consultant, to the
attention of Frederick D. Kuester, [            ]), or to such other address as
any party may have furnished to the other in writing in accordance herewith,
except that notices of a change of address shall be effective only upon receipt.



7.
Waiver. A waiver by the Company of the breach of any of the provisions of this
Agreement shall not be deemed to be a waiver by the Company of any subsequent
breach. No provision of this Agreement may be waived other than in writing
signed by both parties.



8.
Invalidity. The obligations imposed by this Agreement are severable and should
be construed independently of each other. The invalidity of one provision shall
not affect the validity of any other provision. The parties agree that, should
any portion of this Agreement be deemed unreasonable and/or unenforceable, the
Agreement shall be construed, and may be modified, to make its terms reasonable,
enforceable and applicable to the fullest extent possible consistent with the
law.



9.
Severability. Whenever possible, each provision of the Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of the Agreement should be prohibited or invalid, in whole
or in part, under applicable law, such provisions shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of the Agreement.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have signed this Agreement on the date first
written above.




WISCONSIN ENERGY CORPORATION




By:
  /s/ Gale E. Klappa
 
  /s/ Frederick D. Kuester
 
Gale E. Klappa
 
Frederick D. Kuester
 
Chairman, President and CEO
 
 





